     Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 1 of 17 PageID #: 1


                                                                                         ELECTRONICALLY
                                                                                             FILED
                           IN THE UNITED STATES DISTRICT COURT                             Apr 06 2021
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                      U.S. DISTRICT COURT
                                                                                       Northern District of WV


WALTER RETTIG and BRODERICK                                          2:21-CV-8 (Kleeh)
HINKLE, on Behalf of Themselves and All              CASE NO.      _____________________
Others Similarly Situated,
                                                     COLLECTIVE ACTION
          Plaintiff,
                                                     JURY DEMANDED
v.

ALLIANCE COAL, LLC, ALLIANCE
RESOURCE PARTNERS, L.P., ALLIANCE
RESOURCES OPERATING PARTNERS,
L.P., ALLIANCE RESOURCE
MANAGEMENT GP, LLC, METTIKI COAL
WV, LLC and TUNNEL RIDGE, LLC,

      Defendants.
_____________________________________

                             COLLECTIVE ACTION COMPLAINT

          Plaintiffs Walter Rettig and Broderick Hinkle (“Plaintiffs”), through their undersigned

counsel, individually, and on behalf of all persons similarly situated, file this Collective Action

Complaint (“Complaint”), seeking all available remedies under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201, et seq. Plaintiffs assert their FLSA claims as a collective action under

FLSA Section 16(b), 29 U.S.C. § 216(b). The following allegations are based on personal

knowledge as to Plaintiffs’ own conduct and are made on information and belief as to the acts of

others:

                                         INTRODUCTION

          1.      This is an action brought on behalf of individuals who are current and former coal

miners employed by Defendants, challenging Defendants’ unlawful failure to pay for “off-the-

clock” work in violation of the FLSA as well as Defendants’ failure to pay all overtime, including
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 2 of 17 PageID #: 2




by unlawfully excluding promised, non-discretionary bonuses in the calculation of the employees’

“regular rate” for the purpose of determining the appropriate overtime rates of pay.

       2.      Defendants Alliance Coal, LLC, Alliance Resource Partners, L.P., Alliance

Resources Operating Partners, L.P., Alliance Resource Management GP, LLC, Mettiki Coal WV,

LLC, and Tunnel Ridge, LLC (collectively, “Defendants”) operated as joint employers of Plaintiffs

and all employees who worked as miners in Defendants’ Mettiki Mountain View Mine (“Mettiki”)

in Tucker County, West Virginia, and Defendants’ Tunnel Ridge Mine in Wheeling, West Virginia

(“Tunnel Ridge”) (collectively, the “West Virginia Mines”), and Defendants’ policies and

practices deprived Plaintiff and similarly situated coal miners for all pay that they were and are

entitled to by law.

                                JURISDICTION AND VENUE
       3.      Pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, this Court has subject matter

jurisdiction over Plaintiffs’ FLSA claims.

       4.      Pursuant to Fed. R. Civ. P. 4(k)(1)(A), W. Va. Code § 56-3-33, and federal due

process, the Court has general and specific personal jurisdiction over all Defendants. All

Defendants maintain continuous and systematic contacts with West Virginia, as they all jointly

operate the Mettiki and Tunnel Ridge Mines located therein. Defendants Alliance Coal, LLC

(“Alliance”), Alliance Resource Operating Partners, L.P, (“AROP”), Alliance Resource

Management GP, LLC (“ARM”), and Alliance Resource Partners, L.P. (“ARLP”) (ARLP, AROP,

ARM and Alliance are together the “Parent Defendants”) are the parent entities that own and

control each of the subsidiary Defendants Mettiki Coal and Tunnel Ridge. (Mettiki Coal and




                                                2
    Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 3 of 17 PageID #: 3




Tunnel Ridge are together the “Subsidiary Defendants”). 1 Defendants operate as essentially the

same entity, and the Parent Defendants have implemented all policies, protocols, guidelines, and

internal monitoring systems used in the West Virginia Mines. All Defendants have availed

themselves of West Virginia, because they have regularly conducted business in West Virginia,

and because the FLSA violations occurred in West Virginia.

       5.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants reside in

West Virginia, and a substantial part of the events giving rise to Plaintiffs’ and Collective Members’

claims occurred within this judicial District and Division. Defendants conduct business in this

judicial District and Division. Specifically, the Parent Defendants own and operate the Subsidiary

Defendants, and employed Plaintiffs and similarly situated coal miners at the West Virginia Mines,

who are the subject of the alleged unlawful pay practices.

                                             PARTIES

       6.      Plaintiff Walter Rettig is a resident of Tucker County, West Virginia. Plaintiff

Rettig was employed by Defendants as a coal miner in the Mettiki Mine between approximately

February 2019 and August 2020. Plaintiff Rettig was jointly employed by Defendants. Pursuant to

29 U.S.C. § 216(b), Plaintiff Rettig has consented in writing to being a Plaintiff in this action.

       7.      Plaintiff Broderick Hinkle is a resident of Upshur County, West Virginia. Plaintiff

Hinkle was employed by Defendants as a coal miner in the Mettiki Mine between approximately

August 2017 and January 2019. Plaintiff Hinkle was jointly employed by Defendants. Pursuant to

29 U.S.C. § 216(b), Plaintiff Hinkle has consented in writing to being a Plaintiff in this action.




1
  According to ARLP’s annual report on form 10K, which was filed with the U.S. Securities and
Exchange Commission on February 20, 2020, Defendant ARLP owns 98.9899% of the interest
in Defendant AROP, which in turns owns 99.999% of the interest in Defendant Alliance, which
in turn owns 100% of the interest in Defendants Mettiki and Tunnel Ridge.


                                                  3
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 4 of 17 PageID #: 4




        8.     Defendant Alliance Coal, LLC is a for-profit limited liability company organized

under the laws of the state of Delaware, with its principal place of business being located at 1717

S. Boulder Avenue, Tulsa, Oklahoma 74119-4886.

        9.     Defendant Alliance Resource Partners, L.P. is a for-profit limited partnership

organized under the laws of the state of Delaware, with its principal place of business being located

at 1717 S. Boulder Avenue, Tulsa, Oklahoma 74119-4886.

        10.    Defendant Alliance Resource Operating Partners, L.P. is, upon information and

belief, a for-profit limited partnership organized under the laws of the state of Delaware, with its

principal place of business being located at 1717 S. Boulder Avenue, Tulsa, Oklahoma 74119-

4886.

        11.    Defendant Alliance Resource Management GP, LLC is, upon information and

belief, a for-profit limited liability company organized under the laws of the state of Delaware,

with its principal place of business being located at 1717 S. Boulder Avenue, Tulsa, Oklahoma

74119-4886.

        12.    Defendant Mettiki Coal, LLC operated the Mountain View Mine, which is an

underground mine employing room-and-pillar mining techniques to produce high-sulfur coal.

Mettiki is a for-profit limited liability company organized under the laws of the state of Delaware,

with its principal place of business being located at 1717 South Boulder Avenue, Tulsa, Oklahoma

74119-4886.

        13.    Upon information and belief, Mettiki is a wholly-owned subsidiary of Alliance

Coal, LLC (which is in turn a subsidiary of the other Parent Defendants) and its employment

policies and procedures, described below, are uniformly established and directed by the Parent

Defendants.




                                                 4
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 5 of 17 PageID #: 5




         14.     Defendant Tunnel Ridge, LLC, located in Wheeling, West Virginia, operates the

Tunnel Ridge Mine. Tunnel Ridge is a for-profit limited liability company organized under the

laws of the state of Delaware, with its principal place of business being located at 1717 South

Boulder Avenue, Tulsa, Oklahoma 74119-4886.

         15.     Upon information and belief, Tunnel Ridge is a wholly-owned subsidiary of

Alliance Coal, LLC (which is in turn a subsidiary of the other Parent Defendants), and its

employment policies and procedures, described below, are uniformly established and directed by

the Parent Defendants.

         16.     Upon information and belief, each Parent Defendant exerted and exerts supervisory

control over all employees (including Plaintiff) of the West Virginia mines, and was involved in

the daily operations of the business of the West Virginia Mines as it pertains to the policies,

processes and procedures for the compensation of all such employees, as described in more detail

below.

         17.     At all times material to this action, Defendants have been engaged in commerce or

in the production of goods for commerce as defined by the FLSA.

         18.     Defendants’ employees are engaged in interstate commerce and handle or work on

goods that have been moved in and/or produced in commerce.

         19.     Defendants’ annual gross volume of sales made or business done exceeds $500,000.

         20.     The unlawful acts alleged in this Complaint were committed by Defendants and/or

their officers, agents, employees, or representatives, including as alter egos of one another, while

actively engaged in the management of Defendants’ businesses or affairs and with the authorization

of Defendants.

         21.     During all times relevant, Plaintiffs were employees of Defendants and are covered




                                                 5
     Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 6 of 17 PageID #: 6




by the FLSA.

          22.      During all times relevant, Defendants are employers and/or enterprises covered by

the FLSA.

          23.      Defendants employ individuals in West Virginia, as well as potentially other

states.

                                     COLLECTIVE DEFINITION


          24.      Plaintiffs bring Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b), as

a collective action on behalf of themselves and the following collective:

          All current and former non-exempt employees who performed work in underground
          mines or surface coal preparation plants at the West Virginia Mines, and who were
          employed by Defendants between April 6, 2018 and the present (the “FLSA
          Collective”).

          25.      The employees who constitute the FLSA Collective are referred to as Coal Miners.

          26.      Plaintiffs reserve the right to redefine the Collective prior to notice or collective

certification, and thereafter as may be warranted or necessary.

                                        STATEMENT OF FACTS

A.        Defendants’ Mining Operations and Operational Structure

          27.      Defendants comprise and hold themselves out to be the single entity Alliance --

“the      second      largest    coal    producer     in   the    eastern    United     States.”    See

https://www.arlp.com/peer/about-us/default.aspx (last visited April 5, 2021).

          28.      Defendants operate seven underground mining complexes in West Virginia,

Illinois, Indiana, Kentucky and Maryland. These operations include the West Virginia Mines.

          29.      Each of the Defendants are joint employers of the Coal Miners, as Defendants’

operations are interrelated and share common management. While the Subsidiary Defendants




                                                     6
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 7 of 17 PageID #: 7




purport to operate the West Virginia Mines, the Parent Defendants, ARLP, AROP and Alliance,

control every significant aspect of their subsidiaries’ coal mining operations.

       30.     The Parent Defendants maintain operational control over the day-to-day functions

of Plaintiffs and the members of the Collective.

       31.     In particular, the Parent Defendants jointly controlled and directed the employment

policies and practices, including the illegal pay practices of their subsidiaries, by directing such

subsidiaries to follow the uniform time-keeping and pay practices of the Parent Defendants, which

the Parents Defendants applied uniformly to all of their subsidiaries and the subsidiaries’

employees. Accordingly, each Parent Defendant was a joint employer of the Coal Miners who

work at the West Virginia Mines.

       32.     Among other things, the Parent Defendants required their subsidiaries, including

the Mettiki and Tunnel Ridge Mines, to utilize the Parent Defendants’ proprietary time-keeping

hardware and software system developed by another ARLP subsidiary, Matrix Design Group,

LLC, as the exclusive means for its subsidiaries to record the time worked and to determine the

times periods for which these subsidiaries would pay for work performed by their employees.

       33.     Parent Defendants and Subsidiary Defendants are joint employers as: (1) each

Subsidiary Defendant installed the same tracking system and time-keeping system provided by the

Matrix Entities; (2) each Subsidiary Defendant chose, in the same way, to willfully ignore the data

generated by that system regarding work performed prior to the scheduled beginning of shifts and

instead pay workers only from the scheduled beginning of the shifts; (3) the data available to each

Subsidiary Defendant were also available to Parent Defendants.

       34.     In addition to exercising authority to hire, fire, discipline, and otherwise exercise

payroll, scheduling and human-resources-related control over the Subsidiary Defendants, the




                                                   7
     Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 8 of 17 PageID #: 8




Parent Defendants also exercised control over the pay rates and insurance benefits provided by the

Subsidiary Defendants to their nominal employees.

          35.    In addition, the Parent Defendants supervised the actual work performed by the

nominal employees of the Subsidiary Defendants. For instance, the Subsidiary Defendants would

receive directions from the Parent Defendants regarding how their workers should perform mining

operations and in what direction workers should mine for coal.

          36.    Upon information and belief, the Parent Defendants expressly supervise and control

the policies and practices utilized by the Subsidiary Defendants to pay Plaintiffs and Coal Miners,

including the policies and practices alleged in this Complaint.

B.        The Work Performed by Plaintiffs and Coal Miners
          37.    Plaintiffs worked as Coal Miners in the West Virginia Mines.

          38.    Plaintiffs and other Coal Miners are not members of a union.

          39.    Plaintiffs and Coal Miners work long hours on day and night shifts to keep the

mines operating, and in order for Defendants to maximize their profits. Plaintiffs typically worked

five to seven days per week.

          40.    The work that Plaintiffs and other Coal Miners perform is hazardous and dangerous.

          41.    The Supreme Court of the United States has long recognized the special difficulties

involved in the job of mining coal as follows:

          Those who are forced to travel in underground mines in order to earn their livelihood . . .
          must journey beneath the crust of the earth, far removed from the fresh and open air and
          from the beneficial rays of the sun. … A heavy toll is exacted from those whose lot it is to
          ride and walk and mine beneath the surface. From the moment they enter the portal until
          they leave they are subjected to constant hazards and dangers; they are left begrimed and
          exhausted by their continuous physical and mental exertion.
Jewell Ridge Coal Corp. v. Loc. No. 6167, United Mine Workers of Am., 325 U.S. 161, 162

(1945).




                                                   8
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 9 of 17 PageID #: 9




       42.     Plaintiffs and Coal Miners routinely work more than forty hours in a workweek.

       43.     Plaintiffs and other Coal Miners were paid on an hourly basis at an agreed hourly

rate, and in addition were entitled to be paid and were paid various types of bonuses.

       44.     Plaintiffs and other Coal Miners are not paid for all of the time that they spend

performing work, including work performed both before and after their regularly scheduled shifts.

       45.     Defendants required Plaintiffs and Coal Miners to arrive to their work shifts

sufficiently early to have time to don protective gear and be dressed and ready prior to the

beginning of their shifts and to attend safety meetings prior to the beginning of their shifts.

       46.     However, Defendants never paid Plaintiffs and Coal Miners for the time spent

working prior to beginning of their scheduled shift or for safety meetings; Defendants would only

begin paying Plaintiffs and Coal Miners for work at the scheduled beginning of their shifts.

       47.     During the time that Plaintiffs and Coal Miners were required to be present at the

mine prior to the scheduled beginning of their shift, Plaintiffs and Coal Miners routinely performed

a variety of activities that constituted compensable work, including the following:

               a.      Retrieving specialized protective gear and clothing from lockers and/or

                       buckets located at the mine’s above-ground bathhouse;

               b.      Donning specialized protective equipment and clothing issued by the

                       Defendants and required for the dangerous environment of an underground

                       coal mine, including coveralls, boots, helmet, lamp, reflective gear, work

                       belt, self-rescuer, text-pager tracking device, hearing protection, safety

                       glasses, respirator, and gloves;

               c.      Gathering tools to be used during scheduled shift from an above-ground

                       storeroom; and




                                                  9
 Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 10 of 17 PageID #: 10




               d.      Gathering materials to be used during scheduled shift also from an above-

                       ground storeroom.

       48.     In addition, at the end of each shift, Plaintiffs and Coal Miners were required to

perform the time-consuming task of doffing their specialized protective equipment, returning tools

and supplies to the appropriate location, returning their gear to their lockers and readying

equipment for use on future shifts. This work took a substantial amount of time.

       49.     However, Defendants did not pay Plaintiffs and Coal Miners for this time.

Defendants stopped paying Plaintiffs and the Coal Miners at the time they came above-ground and

did not pay them for doffing their specialized protective equipment or any other work.

       50.     All of the pre-shift and post-shift work performed was an integral and indispensable

part of the principal work activities of Plaintiffs and Coal Miners.

       51.     Defendants were aware that Plaintiffs and Coal Miners performed this work before

and after their shift, both because they required these activities to be performed and because they

employed and had the ability to use sophisticated technology that provided detailed information to

Defendants about the times that each employee reported to work prior to the scheduled beginning

of their shifts and performed work off the clock.

       52.     Specifically, Defendants installed “tracker” devices capable of following and

recording the exact location of each miner attached to each miner’s helmet, and Defendants

required the helmets to be worn by the miner at all times in the workplace. The tracking system is

not merely capable of recording the current location of each miner’s tracker device, but also is

capable of recording and preserving in Defendants’ data systems the exact time each miner moves

to a new location.




                                                 10
 Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 11 of 17 PageID #: 11




       53.     Although Defendants’ system was capable of automatically recording the exact

time when Plaintiffs and the Coal Miners would arrive at the facility to begin work, Defendants

did not utilize that time for the purpose of paying Plaintiffs and other Coal Miners.

       54.     Rather, Defendants failed to pay any coal mining employees for their time

expended in compensable activities prior to the scheduled beginning of the shift; and instead,

Defendants would only pay Plaintiffs and the members of the Collective from the time that their

shift was scheduled to begin.

C.     Defendants Did Not Pay the Proper Overtime Rate to Plaintiffs and Coal Miners

       55.     In addition to not paying Plaintiffs and Coal Miners for time spent working before

and after their shifts, Defendants also failed to pay Plaintiffs and similarly situated employees the

appropriate overtime rate of compensation for overtime work performed.

       56.     Plaintiffs and similarly situated employees were paid several forms of bonus

compensation that were not discretionary, and therefore, should have been included in their

“regular rate” of compensation for determining their overtime rate of compensation.

       57.     Upon information and belief, Defendants provided their employees a “Benefits

Handbook,” which described certain bonus compensation to which Plaintiffs would be entitled as

part of Plaintiffs’ compensation for their work for Defendants.

       58.     Non-discretionary bonuses included, among others:

               a.      An annual Attendance Incentive Bonus;

               b.      A New Electrical Certification bonus;

               c.      A New Mine Foreman certification bonus;

               d.      An annual Emergency Medical Technician Certification Bonus;

               e.      An annual Mine Emergency Technician Certification Bonus;




                                                 11
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 12 of 17 PageID #: 12




                f.     An annual seniority days bonus starting at each employee’s sixth year of

                       service, giving a bonus of one “day” or eight (8) hours of regular pay in the

                       first year of eligibility, and with an additional 8 hours of pay accruing each

                       year (with the maximum accrual being twenty (20) days);

                g.     A Weekly Production Bonus based on productivity and man hours,

                       utilizing a formula that took into account the amount of coal mined during

                       the week in the mine in question, the percentage of the coal mined which

                       was “clean,” the number of employee hours expended to mine the coal,

                       and similar objectively-quantifiable facts;

                h.     A Safety Incentive Bonus that was calculated based on a formula derived

                       from objective data.

          59.   Defendants paid these bonuses to Plaintiffs and similarly situated employees, but

they failed to include certain of such bonuses in the “regular rate” used to calculate the overtime

rate of pay for Plaintiffs and similarly situated employees in the weeks that the bonuses were paid.

Defendants’ failure resulted in Plaintiffs and similarly situated employees receiving lower overtime

rates than they were owed for the weeks in which the bonuses were paid.

          60.   These bonuses should have been included in calculating employees’ overtime rates

of pay.

          61.   Additionally, the Plaintiffs and similarly situated employees were not compensated

for the full amount of overtime that they were owed each week, because, upon information and

belief, Defendants included a type of implicit overtime premium it referred to as the “boosted hours

method” in the formula used to calculate two types of bonuses (production and safety bonuses), but

this formula did not compensate Plaintiffs and similarly situated employees for the full overtime




                                                 12
  Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 13 of 17 PageID #: 13




premium owed because the number of hours used by Defendants in the “boosted hours” formula

was based on the number of hours Defendants credited the employees with working and therefore

did not include all time worked as described above.

        62.    Defendants knew or should have known that the work that they required of

Plaintiffs and other Coal Miners should have been paid for all time worked before and after their

regularly scheduled shift under the FLSA.

        63.    Defendants knew or should have known that the non-discretionary bonuses that

they paid should have been properly incorporated into the regular rate for purposes of calculating

overtime compensation under the FLSA.

        64.    Defendants are sophisticated national businesses with access to knowledgeable

human resource specialists and competent labor counsel.

        65.    Defendants do not maintain accurate records of the actual hours that Plaintiffs and

Coal Miners worked each workday and the total hours worked each workweek.

        66.    Defendants have acted willfully and with reckless disregard of clearly applicable

FLSA and state law wage and hour provisions by failing to compensate Plaintiffs and Coal

Members for all hours worked in excess of forty (40) during the workweeks.

                          COLLECTIVE ACTION ALLEGATIONS

        67.    Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

        68.    Plaintiffs desire to pursue their FLSA claim on behalf of any individuals who opt-

in to this action pursuant to 29 U.S.C. § 216(b).

        69.    Plaintiffs and the FLSA Collective are “similarly situated,” as that term is used in

29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to the Defendants’




                                                13
 Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 14 of 17 PageID #: 14




previously described common pay and timekeeping practices and, as a result of such practices,

were not paid the full and legally mandated minimum wage for non-overtime hours and overtime

premium for hours worked over forty (40) during the workweek. Resolution of this action requires

inquiry into common facts, including, inter alia, Defendants’ common compensation, timekeeping

and payroll practices.

       70.     The FLSA Collective Members have the same or closely similar job duties as the

Plaintiffs, and all Plaintiffs and Collective Members were paid by Defendants in the same manner,

in violation of the FLSA. Accordingly, the named Plaintiffs are similarly situated to all FLSA

Collective Members.

       71.     Plaintiffs and the FLSA Collective performed the same type of work, the manner

and terms of which were controlled by the Defendants, and were not paid for all time worked or

at the proper overtime rate as required by federal law.

       72.     The similarly situated employees are known to Defendants, are readily identifiable,

and may be located through Defendants’ records.

       73.     Defendants employ many FLSA Collective Members throughout West Virginia.

These similarly situated employees may be readily notified of this action through direct U.S. mail

and/or other appropriate means, and allowed to opt into it pursuant to 29 U.S.C. § 216(b) for the

purpose of collectively adjudicating their claims for overtime compensation, liquidated damages

(or, alternatively, interest), and attorneys’ fees and costs under the FLSA.

                                           COUNT I
                             Violation of the FLSA - Overtime
                     (On Behalf of the Plaintiffs and the FLSA Collective)

       74.     All previous paragraphs are incorporated as though fully set forth herein.

       75.     The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1 ½) times the


                                                 14
 Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 15 of 17 PageID #: 15




regular rate at which he or she is employed. See 29 U.S.C. § 207(a)(1).

        76.    The FLSA defines the “regular rate” as including “all remuneration for employment

paid to, or on behalf of, the employee ….” 29 U.S.C. § 207(e).

        77.    With a few limited exceptions, all remuneration given to an employee must be

included in the employee’s regular rate calculation. 29 U.S.C. § 207(e); 29 C.F.R. § 778.108.

        78.    Defendants are subject to the wage requirements of the FLSA because each of the

Defendants is an “employer” under 29 U.S.C. § 203(d).

        79.    At all relevant times, each of the Defendants was an “employer” engaged in

interstate commerce and/or in the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

        80.    During all relevant times, Plaintiffs and Collective Members were covered

employees entitled to the above-described FLSA protections. See 29 U.S.C. § 203(e).

        81.    Plaintiffs and Collective Members are not exempt from the requirements of the

FLSA.

        82.    Plaintiffs and Collective Members are entitled to be paid overtime compensation

for all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. § 207(a)(1).

        83.    Defendants’ compensation scheme applicable to Plaintiffs and Collective Members

failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

        84.    Defendants knowingly failed to compensate Plaintiffs and Collective Members for

all hours worked when they worked in excess of forty (40) hours per week and failed to pay proper

overtime premiums at a rate of one and one-half (1 ½) times their regular hourly wage, in violation

of 29 U.S.C. § 207(a)(1) and 29 C.F.R. § 778.112. More specifically, Defendants have failed to

include non-discretionary bonuses in calculating the Plaintiffs’ and Collective members’ “regular




                                                15
 Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 16 of 17 PageID #: 16




rate” for the purpose of calculating the applicable time-and-a-half overtime premium, and

Defendants have failed to compensate Plaintiffs and Collective Members for off-the-clock work.

       85.     Defendants also failed to create, keep and preserve records with respect to work

performed by the Plaintiffs and the FLSA Collective sufficient to determine their wages, hours and

other conditions of employment in violation of the FLSA, 29 U.S.C.A. § 211(c); 29 C.F.R. §§

516.5(a), 516.6(a)(1), 516.2(c).

       86.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs seek the following relief on behalf of themselves and all others

similarly situated:

               a.      An order permitting this litigation to proceed as an FLSA collective action
                       pursuant to 29 U.S.C. § 216(b);

               b.      Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                       potential FLSA Collective members;

               c.      For unpaid wages as may be owed and prejudgment interest to the fullest
                       extent permitted under the law;

               d.      Liquidated damages to the fullest extent permitted under the law;

               e.      Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
                       under the law; and

               f.      Such other and further relief as this Court deems just and proper.

                                         JURY DEMAND

               Plaintiffs demand a trial by jury for all issues of fact.




                                                  16
 Case 2:21-cv-00008-TSK Document 1 Filed 04/06/21 Page 17 of 17 PageID #: 17




                                  p       y submitted,
                               Respectfully

April 6, 2021                  __________________________________
                             _________________________________________
                               Thhomas R.
                               Thomas  R Goodwin (WV Bar No    143
                                                           No. 1435)
                               W. Jeffrey Vollmer (WV Bar No. 10277)
                               Goodwin & Goodwin, LLP
                               300 Summer Street
                               Suite 1500
                               Charleston, WV 25301
                               (304) 346-7000
                               trg@goodwingoodwin.com
                               wjv@goodwingoodwin.com




                                     17
